DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 requires that “…the sink tool is moulded from a one piece material…” Claim 1, from which claim 13 depends, states that the sink tool is constructed such that “…the plunger, pusher or ram is configured to be removably detached…” It is unclear as to how the tool can be both moulded from a one piece material and have a plunger, pusher, or ram that is configured to be removably detached.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4, 8-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246 in view of Pearce et al., US 5,488,749 and further view of Dombrowski, US 7,673,364.
	Sellers et al. disclose the claimed invention including a kitchen brush tool (Title) comprising at least one dish brush at one end of a handle member with a gripping means and at least one plunger, pusher or ram at a second end of the handle member and distal to the dish brush (see annotated Figure 1), wherein the plunger, pusher or ram comprises a curved lip for increased articulation and a range of movement when moving food waste (see annotated Figure 1). Regarding claim 4, the handle member is ergonomically designed and dimensioned for easy grip (see Figures). Regarding claim 8, the curved lip is capable of allowing the tool to contact the unit’s inlet at various angles to assist movement of the food waste (see Figures). Regarding claim 9, the tool is balanced with an end surface that allows the tool to stand on its end outside the sink after use (as shown in Figures 1-4). Regarding claim 13, the sink tool is constructed in one piece (see Figures) and is capable of being dishwasher safe (depending on the dishwasher settings). Sellers et al. is silent as to whether the plunger, pusher or ram is configured to be removably detached from the handle member and replaced with another tool. MPEP 2144.04 discusses that there is legal rationale that the there are common practices, including making parts separable, that are considered obvious routine expedients.

[AltContent: textbox (dimpled portion)][AltContent: arrow][AltContent: textbox (handle)][AltContent: textbox (plunger/pusher/ram)][AltContent: arrow][AltContent: textbox (curved lip)][AltContent: arrow][AltContent: arrow][AltContent: textbox (brush)][AltContent: arrow]
    PNG
    media_image1.png
    904
    315
    media_image1.png
    Greyscale

	Pearce et al. teach a tool that includes a scraper (14) at one end of a handle member (12), and at least one plunger, pusher, or ram at a second end of the handle member and distal to the scraper for safely moving substances into and down a food waste disposer unit (18, 32; Column 1 Lines 60-67). The plunger/pusher/ram is configured to be removably detached from the handle member and is capable of being replaced with another tool (by adhesives or fasteners, Column 4 Lines 9-19).
	Dombrowski teaches a similar tool that had a handle member (14) where one end includes a removable scraper and plunger (22, 24) and the other end has a removable plug (12) so that a user can seal a sink drain when it is desired to fill a sink (see Figures; Column 1 Lines 16-20, 26-42 and Column 2 Lines 6-14). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger/pusher/ram of Sellers et al. to be configured to be removably detached from the handle member and replaced, as taught by Pearce et al., so that it can be securely fastened and is capable of removal and further it would have been obvious for one of ordinary skill in the art to replace it with a tool such as a plug, as taught by Dombrowski, so that a user can seal the sink drain in order to fill the sink.
4.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246, Pearce et al., US 5,488,749, and Dombrowski, US 7,673,364 in view of Welsh, US 7,552,498.
	Sellers, Pearce et al., and Dombrowski disclose all elements previously discussed above, however fails to disclose that the dish brush comprises nylon bristles of a specific dimension. It is noted that the brush of Sellers et al. is a kitchen scrub brush (Title, claim).
	Welsh teaches a brush for use in the kitchen (Column 2 Lines 47-51) wherein the bristles of the brush comprise nylon (Column 3 Lines 32-43).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bristles of Sellers et al., Pearce et al., and Dombrowski for ones that comprise nylon, as taught by Welsh, as suitable bristles for use in cleaning various surfaces in the kitchen environment.
5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246, Pearce et al., US 5,488,749, and Dombrowski, US 7,673,364 in view of Ballone et al., US 4,488,460.
	Sellers et al., Pearce, and Dombrowski disclose all elements previously mentioned above, however fails to disclose that the handle member comprises a matte finish handle for an easier grip.
	Ballone et al. teach a handle for a hand tool or implement (Abstract) and particularly teaches that the handle includes a matte finish for the grip as it is a less smooth and rougher surface (Column 3 Lines 46-49).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle member of Sellers et al., Pearce, and Dombrowski so that it has a matte finish, as taught by Ballone et al., for an improved grip.
6.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246, Pearce et al., US 5,488,749, and Dombrowski, US 7,673,364 in view of Cosner, US RE 32,141.
	Sellers et al., Pearce et al., and Dombrowski disclose all elements previously mentioned above, however fails to disclose any particular material for the plunger or that it is molded. Regarding claim 7, the plunger, pusher or ram of Sellers et al. comprises a dimpled surface (Figure 6).
	Cosner teaches a plunger, pusher or ram (7) that comprises rubber or is rubberised as it is safe and is easily cleaned (Column 1 Lines 10-14). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger, pusher or ram of Sellers et al., Pearce et al., and Dombrowski to be rubber or is rubberised, as taught by Cosner, as it is a material suitable for use in the kitchen as it is safe and easily cleaned.
7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246, Pearce et al., US 5,488,749, and Dombrowski, US 7,673,364 in view of Sampaio, US 7,461,993.
	Sellers et al., Pearce et al., and Dombrowski disclose all elements previously mentioned above, however fails to disclose that the handle member is hollow to house a reservoir for a soap dispenser.
	Sampaio teaches a similar kitchen brush tool where the handle member (14) is hollow to house a reservoir for a soap dispenser (Column 2 Lines 36-38) so that the tool has the ability to dispense and simultaneously scrub an area to be cleaned (Column 1 Lines 19-21).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle member of Sellers et al., Pearce et al., and Dombrowski to be hollow to house a reservoir for soap, as taught by Sampaio, so that a user will have soap easily accessible in order to simultaneously dispense and clean.
8.	Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246, Pearce et al., US 5,488,749, and Dombrowski, US 7,673,364 in view of Hansen, US 7,958,587.
	Sellers et al., Pearce et al., and Dombrowski disclose all elements previously discussed above, however fails to disclose that the handle member comprises indicia thereon indicating a range of movement when moving food into the waste disposer unit.
	Hansen teaches indicia (32, measurement indicia, see Figures) so that a user has an indication of the depth of recess into which the tool is inserted (Column 2 Lines 4-6). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle member of Sellers et al., Pearce et al., and Dombrowski by providing indicia, as taught by Hansen, in order to indicate to a user the depth of an opening in which the handle is inserted.
	In regards to claim 19, Hansen fails to disclose a color for the indicia. MPEP 2144.04(I) discusses, with regard to aesthetic design changes, In re Seid, 161 F.2d 229, 73 USPQ 431 in which “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art”. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the indicia of Sellers et al., Pearce et al., Dombrowski, and Hansen in the color of blue, green, orange or grey in order to provide a desired aesthetic.
9.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246, Pearce et al., US 5,488,749, Dombrowski, US 7,673,364 and Hansen, US 7,958,587 in view of Frisby, US 2,886,291.
	Sellers et al., Pearce et al., Dombrowski, and Hansen disclose all elements previously discussed above, however fails to disclose that the indicia is a physical collar to indicate how far to push the plunger into a baffle. Again, Hansen teaches indicia (32, measurement indicia, see Figures) so that a user has an indication of the depth of recess into which the tool is inserted (Column 2 Lines 4-6). Regarding claim 16, the indicia is an inscribed line to indicate a distance in which the tool is inserted into an opening (32, see Figures), but is not a physical collar.
	Frisby teaches the user of providing an indicia (12) for indicating how far in depth to push a tool (10), the indicia is a physical collar (rubber ring 12, alternatively ridges 19; Figures 1 and 3) so that the indicia can be seen when covered by dust or debris (Column 1 Lines 53-59).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the markings of indicia of Sellers et al., Pearce et al., Dombrowski, and Hansen by providing indicia, as taught by Frisby, in order provide indicia that a user can easily recognize even when covered with debris during use.
10.	Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246, Pearce et al., US 5,488,749, Dombrowski, US 7,673,364, and Hansen, US 7,958,587 as applied to claim 14, in view of “Disposal Genie” https://www.amazon.com/Disposal-Garbage-Strainer-Kitchen-10451/dp/B004XWZS08/.
	Sellers et al., Pearce et al., Dombrowski and Hansen disclose all elements previously discussed above, however fails to disclose that the indicia further includes a color change at an end of the plunger member relative to the handle member to indicate how far to push the plunger into a food waste disposer baffle. Regarding claim 17, Hansen teaches that the indicia is an inscribed line to indicate a distance in which the tool is inserted into an opening (32, see Figures).
	“Disposal Genie” teaches a handle of a garbage disposal plunger member that is blue in color and a plunger that is a grey/black in color (see Figures). The colors visually indicate a color change between and “relative” to the handle and plunger. Regarding claim 20, the indicia color may include blue, green, and grey (see Figures).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the colors used in the construction of Sellers et al., Pearce et al., Dombrowski and Hansen to include a color change at an end of the plunger relative to the handle member as taught by “Disposal Genie” so that a user can visualize the location of the handle relative to the plunger in use. 
11.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246, Pearce et al., US 5,488,749, Dombrowski, US 7,673,364, and Hansen, US 7,958,587 and “Disposal Genie” https://www.amazon.com/Disposal-Garbage-Strainer-Kitchen-10451/dp/B004XWZS08/ in view of Frisby, US 2,886,291.
	Sellers et al., Pearce et al., Dombrowski, Hansen, and “Disposal Genie” disclose all elements previously discussed above, however fails to disclose that the indicia is a physical collar to indicate how far to push the plunger into a baffle. Again, Hansen teaches indicia (32, measurement indicia, see Figures) so that a user has an indication of the depth of recess into which the tool is inserted (Column 2 Lines 4-6). Regarding claim 17, the indicia is an inscribed line to indicate a distance in which the tool is inserted into an opening (32, see Figures), but is not a physical collar.
	Frisby teaches the user of providing an indicia (12) for indicating how far in depth to push a tool (10), the indicia is a physical collar (rubber ring 12, alternatively ridges 19; Figures 1 and 3) so that the indicia can be seen when covered by dust or debris (Column 1 Lines 53-59).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the markings of indicia of Sellers et al., Pearce et al., Dombrowski, Hansen, and “Disposal Genie” by providing indicia, as taught by Frisby, in order provide indicia that a user can easily recognize even when covered with debris during use.
12.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246, Pearce et al., US 5,488,749, Dombrowski, US 7,673,364, and Welsh, US 7,552,498 as applied to claim 2, in view of Jungnickel et al., US 2014/0359956.
	Sellers et al., Pearce et al., Dombrowski, and Welsh disclose all elements previously discussed above, however fail to disclose that the bristles comprise indicia to indicate wear of the bristles and time for replacement.
	Jungnickel et al. teach a toothbrush that uses nylon bristles (30, 32) that comprise indicia (indicator material, paragraph 0034) so that during the use lifetime of the brush, the indicator visually shows the extent to which the bristle is worn over time (paragraph 0034).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nylon bristles of Sellers et al., Pearce et al., Dombrowski, and Welsh to include an indicia to indicate wear of the bristles, as taught by Jungnickel et al. so that over the lifetime of use of the tool the user can easily visualize bristle being worn over a duration of time.
Response to Arguments
13.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg